Case 15-20187-tnw       Doc 309     Filed 06/11/21 Entered 06/11/21 11:54:54           Desc Main
                                   Document      Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

 In Re:                                           Case No. 15-20187

 Jamos Fund I, LP                                 Chapter 7

 Debtor(s).                                       Judge Tracey N. Wise

 MOTION FOR ORDER ANNULLING AUTOMATIC STAY REGARDING PROPERTY
          LOCATED AT 102 HOLD ST, BARBOURVILLE, KY 40906

       The Creditor, U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF
DWELLING SERIES IV TRUST (“Movant”), hereby moves the Court, pursuant to Bankruptcy
Code Section 362(d), for an Order annulling the automatic stay, to permit Creditor to proceed with
foreclosure in the State of Kentucky. As grounds for this Motion, Creditor states:

           MEMORANDUM IN SUPPORT OF MOTION TO ANNUL THE AUTOMATIC
                                 STAY

          1. The Debtor filed a Chapter 11 case on February 12, 2015, and converted to Chapter 7
             July 13, 2016 – referred to as the ‘Petition Date.’

          2. The Debtor’s schedules reveal that the Debtor may have an interest in the following
             described real property located at 102 Holt Avenue, Barbourville, KY 40906, due to
             the ownership of tax lien certificates, and as such, created an automatic stay:
                                          EXHIBIT A

          THE FOLLOWING TACT OR PARCEL OF LAND LYING KNOX COUNTY,
          KENTUCKY, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS,
          TO-WIT:

          TRACT 1:
          BEGINNING AT A POINT IN THE NORTH LINE OF HOLT AVENUE IN THE CITY
          OF BARBOURVILLE AT THE JOE CORY CORNER; THENCE N 10 DEG. 45 MIN
          W 125 FEET TO A STAKE; THENCE S 79 DEG. 30 MIN W 125 FEET. TO A
          STAKE; THENCE S 10 DEG. 45 MIN E 125 FEET TO A STAKE IN THE NORTH
          LINE OF HOLT AVENUE; THENCE N 79 DEG. 30 MIN E RUNNING WITH THE
          NORTH INE OF HOLT AVENUE 125 FEET TO THE BEGINNING, AND BEING
          LOTS NUMBER 8, 9, 10, 11 AND 12 IN BLOCK “C” OF THE J.D. TUGGLE
          ADDITION TO BARBOURVILLE AS SHOWN ON MAP OR PLAT OF SAID
          ADDITION WHICH IS OF RECORD IN DEED BOOK 48, AT PAGE 636, IN THE
          KNOX COUNTY COURT CLERK’S OFFICE.
Case 15-20187-tnw     Doc 309    Filed 06/11/21 Entered 06/11/21 11:54:54           Desc Main
                                Document      Page 2 of 5



      TRACT 2:
      THIS DEED IS FOR A TRACT OF LAND LOCATED IN THE J.D. TUGGLE
      ADDITION TO THE CITY OF BARBOURVILLE, KENTUCKY, AND IS LOCATED
      IN LOT #1, BLOCK “D” AND IS DECRIBED AS FOLLOWS:
      BEGINNING AT AN IRON POST THENCE SOUTHEAST 125 FEET TO AN IRON
      POST; THENCE NORTHEAST 48 FEET TO AN IRON POST; THENCE
      NORTHWEST 125 FEET TO AN IRON POST; THENCE SOUTHWEST 48 FEET
      BACK TO BEGINNING.

      BEING THE SAME PROPERTY CONVEYED FROM LISA MICHELLE KUNKEL
      AND JERRY MICHAEL KUNKEL, SINGLE, SINGLE, TO CECILENE KUNKEL,
      WIDOW, BY DEED RECORDED 8/8/03, IN BOOK D335, AT PAGE 18, IN THE
      REGISTER’S OFFICE OF KNOX COUNTY, KENTUCKY.

      TAX MAP OR PARCEL ID NO.: 089-20-12-009.00, TAX MAP OR PARCEL ID NO.:
      089-20-12-009.00


       3. Debtor’s Schedules state as follows: “Debtor owns certain delinquent Tax Bills
          purchased from the State that are in the process of being collected and constitute
          liens upon numerous pieces of real estate. The tax certificates themselves are
          personal property.” Value is listed in Schedule B 35 and exceeds the amount
          secured to Movant. In this case, Creditor believes that Jamos Fund has now released
          or sold the Tax Certificate regarding 102 Holt Avenue, Barbourville, KY 40906 and
          therefore, currently has no interest in the Collateral.

       4. Prior to the filing of this bankruptcy, Cecilene Kunkel (“the Borrower”) executed a
          Promissory Note (the “Note).

       5. To secure payment of the Note and performance of the other terms contained in it,
          Cecilene Kunkel executed by a certain Mortgage (“the Mortgage”) dated February 8,
          2007, which Mortgage was recorded on February 23, 2007, in Book M324, at
          Page(s) 675, of the records of the County Clerk of Knox County, Kentucky. The
          Mortgage granted a lien on the aforementioned property located at 102 Holt Avenue,
          Barbourville, KY 40906.

       6. Cecilene Kunkle is the owner of the property described above.

       7. On April 19, 2016, the previous holder of the note and mortgage, Christiana Trust, a
          Division of Wilmington Savings Fund Society, FSB, as Indenture Trustee, for the
          CSMC 2014-RPL2 Trust, Mortgage-Backed Notes, Series 2014- RPL2 filed a
          Complaint for Foreclosure in the Commonwealth of Kentucky, Knox County Court,
          Division II, Case No. 16-CI-00153 against Cecilene Kunkel and other named
          Defendants including the Debtor, without apparently having prior notice of the
          bankruptcy proceeding. The February 20, 2015 Notice of Meeting of Creditors does
          not appear to properly notice the Creditor.
Case 15-20187-tnw     Doc 309     Filed 06/11/21 Entered 06/11/21 11:54:54            Desc Main
                                 Document      Page 3 of 5




       8. On May 21, 2019, the prior servicer for the subject mortgage, MTGLQ Investors LP,
          filed a Motion for Relief from the Automatic Stay and Abandonment as to the
          subject property. On June 10, 2019, Relief from Stay and Abandonment was granted
          at docket 293. However, the prior servicer inadvertently failed to seek annulment of
          the stay due to the Complaint and Lis Pendens that was filed on April 19, 2016. The
          prior servicer’s law firm is no longer in business.

       9. The Borrower is in default for the payment due October 01, 2015, and all subsequent
          payments. The delinquent payment(s) as of May 11, 2021, are $31,866.00.

       10. The unpaid principal balance due and owing pursuant to the Note and Mortgage as
           of May 11, 2021 is $61,448.34. Interest has accumulated on the Note since
           September 01, 2015, to date at the rate of six percent (6.00%). Interest has accrued
           on the balance due from September 01, 2015 through May 11, 2021 in the amount of
           $19,815.34.

       11. Creditor payoff balance as of May 11, 2021 is $93,174.10. The property has been
           previously abandoned from the estate.

       12. The Movant is entitled to enforce the Note and Security Agreement, and to seek an
           Order Annulling the Automatic Stay as to any post-petition actions performed in
           Knox Circuit Court Kentucky case 16-CI-00153, as the foreclosing creditor
           apparently had no prior knowledge of the bankruptcy filing. The documents
           establishing this right are attached hereto and include the Note, applicable
           endorsement(s) and or allonges, if any; and the Security Agreement and any
           applicable assignment(s). Movant is the holder of the original Note. Possession of
           the original note gives Creditor standing to enforce the obligations secured thereby.
           Stevenson v. Bank of Am., 359 S.W.3d 466, 470 (Ky. Ct. App. 2011).
Case 15-20187-tnw      Doc 309     Filed 06/11/21 Entered 06/11/21 11:54:54           Desc Main
                                  Document      Page 4 of 5




       WHEREFORE, Movant moves the Court for an Order annulling the automatic stay
imposed by the filing of the bankruptcy action pertaining to the Debtor and the aforementioned
property, nunc pro tunc, to February 12, 2015, in order that it may proceed with and conclude the
foreclosure action in the Commonwealth of Kentucky, Knox County Court, Division II, Case
No. 16CI-00153, and request that such order retain its effect and validity should this case be
converted to another Chapter proceeding.

                                                 Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (86802)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Movant



                                           NOTICE

Please take notice that parties in interest, shall have fourteen (14) days from the date of this
motion within which to file a response to the motion and a request and notice of hearing on such
response. If no response if timely filed, the order filed contemporaneously with this motion may
be entered by the Court without a hearing on the motion.
Case 15-20187-tnw      Doc 309       Filed 06/11/21 Entered 06/11/21 11:54:54         Desc Main
                                    Document      Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on June 11, 2021.

By Notice of Electronic Filing to:

       Jerry N. Higgins, Debtor’s Counsel per PACER
       jnh@jerryhigginslaw.com

       L. Craig Kendrick, Trustee
       craigkendrick@fuse.net

       Laura Day DelCotto, Counsel for Trustee
       ldelcotto@dlgfirm.com

       Office of the U.S. Trustee
       ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

       Jamos Fund I, LP, Debtor
       4675 Cornell Rd Ste 195
       Cincinnati, OH 45241


       All Creditors on Attached Matrix

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (86802)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Movant
